                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF INDIANA
                                SOUTH BEND DIVISION

TAVARES BROWNING                            )
                                            )
              Petitioner,                   )
                                            )
       v.                                   )     CAUSE NO. 3:17-CV-575-PPS-MGG
                                            )
WARDEN,                                     )
                                            )
              Respondent.                   )

                                  OPINION AND ORDER

       Tavares Browning, a prisoner without a lawyer, seeks habeas corpus relief from a

finding by a prison disciplinary hearing officer that he was guilty of engaging in sexual

activity in the visitors area in violation of a prison rule. As a result of the finding of

guilt, Browning was docked 90 days of good time credit and demoted one-step in credit

class. This means he will accrue good time credit at a slower rate as a result of the

finding of guilt.

       The Fourteenth Amendment guarantees prisoners certain procedural due

process rights in prison disciplinary hearings: (1) advance written notice of the charges;

(2) an opportunity to be heard before an impartial decision-maker; (3) an opportunity to

call witnesses and present documentary evidence in defense, when consistent with

institutional safety and correctional goals; and (4) a written statement by the fact-finder

of evidence relied on and the reasons for the disciplinary action. Wolff v. McDonnell, 418

U.S. 539 (1974).
         Browning sets out three arguments in his petition but they all relate to whether

there was sufficient evidence to find him guilty of the charged offense — having contact

of a sexual nature with a visitor. Here’s how Browning frames the issue in his petition: “

I was accused of . . . receiving a hand job . . . A hand job means someone is being

jacked off. You cannot give someone a hand job . . . through clothing. A [sic] actual

hand . . .must touch, grab and wrap around the penis.” DE 1 at 2.

         In the context of a prison disciplinary hearing, “the relevant question is whether

there is any evidence in the record that could support the conclusion reached by the

disciplinary board.” Superintendent v. Hill, 472 U.S. 445, 455-56 (1985). In other words,

there must be “some evidence” in the record to support the guilty finding. Hill, 472 U.S.

at 455. This is an exceedingly low standard of review. Indeed, the Seventh Circuit has

said that “even meager proof will suffice.” Webb v. Anderson, 224 F.3d 649, 652 (7th Cir.

2000).

         Browning really doesn’t dispute that he engaged in some sort of intimate

touching with his wife, the visitor in question. This is hardly surprising since the event

was captured on videotape. See DE 6-1, 6-2 and 6-3. The real issue is whether having

ones penis manipulated by a visitor, albeit over the clothes, can reasonably be construed

as a sexual act. The offense that Browning was specifically charged with is A114 under

the Indiana Department of Corrections Adult Disciplinary Code. The offense is called

“Sexual Act with a Visitor.” (DE 6 at 6). Here’s how the offense is defined:

         Contact of a sexual nature by an offender with a visitor including: contact
         between the penis and the vagina or the penis and the anus including

                                              2
       penetration, however slight; contact between the mouth and the penis,
       vagina or anus; or penetration of the anal or genital opening of a visitor,
       by a hand, finger or other object. ...”

DE 6 at 6 (citing to the code). What is clear from this definition is that contact of a sexual

nature between an offender and a visitor is prohibited. To illustrate what is meant by

the phrase “contact of a sexual nature,” the drafters of the provision chose to provide

specific examples of prohibited behavior. But it is also clear that those examples are

illustrative not exhaustive. We know this because the provision in question, after

defining the offense, employs the open ended word “including.” This is a signal that

what follows are examples of prohibited conduct, but what is prohibited is not limited

to the examples.

       So, was there evidence that Browning had “contact of a sexual nature” with a

visitor? According to the Report of Disciplinary Hearing Video Evidence Review form,

here’s what was seen on the video: “At approx. 2:54 pm offender Browning un does

[sic] his pants while Ms. Browning leans over and grabs his crotch area. They try to hid

[sic] what is going on, but she is stroking his penis and also kisses him. You can she she

[sic] is giving him a hand job.” DE 6-3. Even if I accept Browning at his word that this

was touching “through the clothing,” it sure sounds like contact of a sexual nature to

me. In all events, it readily meets the “some evidence” standard that governs review in

these types of cases.

       Browning argues in a supplement to his petition that perhaps he should have

been charged with some other offense like “Unauthorized contact” in violation of


                                              3
Section 473 of the Adult Disciplinary Code. See DE 3. It may well be that Browning

violated other prison rules, but that is not for me to decide. The only issue is whether

there was some evidence that he violated the provision that he was charged with, and

there is.

       If Browning wants to appeal this order, he does not need a certificate of

appealability because he is challenging a prison disciplinary proceeding. See Evans v.

Circuit Court, 569 F.3d 665, 666 (7th Cir. 2009). However, he may not proceed in forma

pauperis on appeal because pursuant to 28 U.S.C. § 1915(a)(3) an appeal in this case

could not be taken in good faith.

       For these reasons, Tavares Browning’s petition for writ of habeas corpus is

DENIED. The clerk is DIRECTED to close this case.

       SO ORDERED on November, 26, 2018.


                                         /s/ Philip P. Simon
                                         PHILIP P. SIMON, JUDGE
                                         UNITED STATES DISTRICT COURT




                                            4
